Citation Nr: 0434352	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  02-07 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1972.  The veteran served in the Republic of Vietnam from 
December 1966 to December 1967, and from August 1969 to 
August 1970.  He was awarded the Combat Infantryman's Badge, 
Bronze Star Medal, Silver Star, and the Purple Heart.

This matter arose on appeal from an April 2002 rating 
decision issued by the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO), which continued a 
30 percent rating for PTSD.  The Board of Veterans' Appeals 
(Board) remanded this appeal in September 2003.  The 
procedural defect has since been cured without prejudice to 
the appellant. 

In March 2002, the veteran reported that he was not able to 
work due to his service-connected PTSD.  The Board refers 
this issue to the Agency of Original Jurisdiction (AOJ) for 
appropriate action.


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). The Act and 
implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).

To comply with the VCAA provisions, VA must first notify the 
claimant and his or her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits may be 
issued.  The notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  A fourth 
element of the requisite notice requires that VA "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
Pelegrini, 18 Vet. App. at 122.  However, Pelegrini did not 
address the issue of whether failure to provide such VCAA-
complying notice before the issuance of an unfavorable AOJ 
decision could constitute harmless error.  Id.  Rather, the 
Court stated that the Board must "ensure that the appellant 
is provided the content-complying notice to which he is 
entitled, unless the Board makes findings on the completeness 
of the record or on other facts permitting this [Court] to 
make a conclusion of lack of prejudice from improper 
notice."  Id. (citing Conway v. Principi, 353 F.3d 1369, 
1375 (Jan. 7, 2004)).  

In this case, the Board finds that the procedural defect of 
failing to issue VCAA notice prior to the issuance of the 
unfavorable agency determination has been cured.  Here, the 
RO received the veteran's request for a higher rating in 
February 2002 and issued the rating decision in April 2002.  
VCAA notice was not issued.  The Board remanded the issue in 
September 2003 for the issuance of VCAA notice.  The RO sent 
the VCAA notice in October 2003, informing the veteran of the 
evidence of record, additional evidence VA would attempt to 
obtain on his behalf, and evidence that he was expected to 
submit.  The veteran was also informed of his responsibility 
to submit all evidence in his possession, particularly those 
records not in the possession of a federal agency.  The 
veteran was given additional time to submit evidence and 
arguments.  The RO noted that the veteran did not respond to 
the VCAA notice in VA Form 646 dated June 2004.  The RO also 
indicated that no additional evidence had been received and 
the procedural defects had been cured.  The record also 
establishes that the remand advised the veteran to submit 
particular evidence.  He did not respond. As such, the issue 
was ready for the Board's adjudication.  

In addition, the RO has made numerous attempts to develop the 
record on his behalf.  The statement of the case (SOC), 
issued in May 2002, and the supplemental statement of the 
case (SSOC) issued in June 2004, informed the veteran of the 
evidence of record and all applicable regulations.  The SOC 
and SSOC also provided the veteran with additional 
opportunities to submit evidence in support of his claim.  He 
was given ample time to respond.  The RO obtained the 
veteran's VA Medical Center (VAMC) treatment records and 
conducted a PTSD examination in March 2002.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  Hence, not 
withstanding Pelegrini, to allow the appeal to continue would 
not be prejudicial error to the veteran.  Under the facts of 
this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway, 353 F.3d 
at 1375.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.

II.  Facts

The veteran asserts that his PTSD symptoms have increased in 
severity.

A May 2001 VAMC treatment record noted that the veteran had 
been diagnosed with moderate to severe chronic obstructive 
pulmonary disorder (COPD) five years prior.  The veteran's 
VAMC treatment records indicate that in February 2002, the 
veteran was hospitalized for five days after presenting with 
flu-like symptoms, shortness of breath, and COPD 
exacerbation.  On discharge from the hospital, the veteran's 
social worker inquired about the possibility of a nursing 
home placement for the veteran due to his oxygen needs for 
treatment of his COPD.

In a March 2002 VA PTSD examination, the examiner noted that 
the veteran's mood was somewhat sad and distressed, but that 
his speech was fluent and grammatical.  He indicated that the 
veteran was cooperative during the interview and there were 
no signs of gross cognitive dysfunction or psychotic 
symptoms.  The veteran denied hearing voices, having visual 
hallucinations, and common obsessive-compulsive disorder 
(OCD) symptoms.  The veteran stated that he had some suicidal 
ideations, but the examiner noted that the veteran's contact 
with reality was adequate.  The examiner noted that the 
veteran's medical history indicated he was diagnosed with 
PTSD in 1999 and assigned a Global Assessment of Functioning 
(GAF) score of 45.  In his August 2000 exam, the assessment 
was PTSD with a GAF score of 68.

The veteran complained of difficulty falling asleep and 
staying asleep; problems with concentration; and chronic 
irritability.  The veteran stated that he experienced 
intrusive thoughts one to four times a week, and nightmares 
two to four times a month.  He described a loss of interest 
in activities, restricted range of affect, and emotional 
detachment from others.  The veteran stated that he only 
sleeps four to five hours a night, and often thinks people 
are following or watching him.  He also reported that he was 
no longer working as he was too anxious to work and also 
suffered from heart problems preventing him from working.  
Since he has stopped working, the veteran noted that he has 
been somewhat more depressed and worried about finances.  The 
examiner noted, though, that the veteran's described symptoms 
did not meet the criteria for delusional disorder.  The 
examiner provided the following assessment:

Diagnoses under DSM-IV:  
Axis I:  309.81 Post-traumatic stress 
disorder.
	  305.00 Alcohol abuse
11.0	Depressive disorder, not 
otherwise specified.
Axis II:	deferred
Axis III:	deferred
Axis IV:	deferred
Axis V:	Current Global Assessment of 
Functioning (GAF) score equals 55.

Consistent with previous exams, he 
exhibits a full range of symptoms that 
meet criteria for a diagnosis of PTSD.  
He also reports a number of depressive 
symptoms that appear to be related to his 
increasing physical limitations, heart 
problems[,] and loss of employment. . . . 
In the last year, he reports leaving his 
long-term employment as a prison guard.  
He worked for only a brief time at a 
security job.  He reports that he was 
unable to keep those jobs because of 
difficulty getting along with other 
people, and managing stress on the job.  
The current GAF score reflects the extent 
to which [the veteran] is experiencing 
impairment in social, psychological, and 
occupational functioning due to axis I 
disorders and not general medical 
conditions.

In June 2002, the veteran's licensed clinical social worker 
submitted a statement addressing the veteran's treatment for 
PTSD.  The social worker noted that the VAMC clinic had 
recommended and approved extended family medical leave for 
the veteran due to PTSD.  After the extended leave expired, 
the veteran returned to work, but informed the VAMC in May 
2001 that he retired early, as he was unable to enter the 
doors of the institution where he was employed.  The social 
worker also indicated that the veteran had recent medical 
problems which have exacerbated his symptoms of PTSD, noting 
in particular that the veteran reported feelings of increased 
agitation, problems dealing with people, excessive worrying, 
and other depressive symptoms.




II.	Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is requesting a higher rating for PTSD.  As in 
this instance, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans 
Claims (Court) has observed that evidence of the present 
level of the disability is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which evaluation should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

PTSD is currently assigned a 30 percent disabling rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board 
will consider if a higher rating is warranted.

Diagnostic Code 9411 allows for a 30 percent evaluation when 
PTSD is manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent rating is warranted under Diagnostic Code 9411 
when PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
assigning a rating in excess of 30 percent for PTSD.  

The veteran is competent to report on his sleeping habits, 
feelings of isolation, and occurrence of intrusive thoughts 
and nightmares.  The Board finds that the veteran's 
statements in this regard are credible and supported by the 
record.  However, the veteran's PTSD must more closely 
approximate the rating criteria for the 50 percent evaluation 
in order for a higher rating to be warranted.

The examiner noted that there were no signs of gross 
cognitive dysfunction or psychotic symptoms; the veteran's 
speech was fluent and grammatical.  This is evidence against 
a finding that the veteran has circumstantial, 
circumlocutory, or stereotyped speech.  The veteran reports 
that he has intrusive thoughts one to four times a week and 
nightmares two to four times a month.  The veteran has not 
reported, nor has the examiner indicated, that he experiences 
panic attacks more than once a week, has difficulty in 
understanding complex commands, or has problems with his long 
and short-term memory.  The veteran has noted that he is 
unable to work due to his heart problems and anxious 
feelings.  The VA examiner indicated that the veteran was in 
a depressed mood; however, he assessed that the veteran's 
current GAF score of 55 was an adequate reflection of the 
veteran's social, psychological, and occupational impairment.  
There were no indications of impairment of the veteran's 
judgment or abstract thinking.  The Board finds that the 
above-described symptoms, and the other symptoms reported in 
the VA treatment reports, are indicative of no more than a 30 
percent disabling rating.

This determination is supported by the VA medical examiner's 
assignment of a GAF score of 55.  Although the GAF score does 
not fit neatly into the rating criteria, it is evidence, 
which the Court has noted the importance of in evaluating 
mental disorders.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994).  A GAF score between 51 and 60 is defined as "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  The Board finds 
that the GAF score of 55, which indicates moderate symptoms, 
also supports a finding that the veteran's PTSD is no more 
than 30 percent disabling.  Accordingly, the Board finds that 
the preponderance of the evidence is against granting a 
rating in excess of 30 percent for PTSD, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.  


III.	Extraschedular Consideration

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's PTSD now causes, or has in the past 
caused, frequent periods of hospitalization.  Although the 
veteran maintains
that he cannot work in a particular occupation, the VAMC 
treatment records note that the veteran is unable to work due 
to complications from his COPD.  His recent hospitalization 
was due to his COPD, not his service-connected PTSD.  The 
veteran also noted that he was unable to return to work due 
to his heart problems and anxious feelings.  The veteran 
attributed his anxious feelings about returning to work to a 
fear for his own health and safety.  Thus, marked 
interference with employment is not shown beyond the 
industrial impairment contemplated by the assigned 30 percent 
rating.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



